DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/372,661 filed on 2 April 2019.

Drawings
The drawings were received on 18 March 2022.  These drawings are accepted.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 requires that “a broken-out surface partially exists on the short side.”  The scope of the claims is unascertainable.  
It is not clear whether any of the limitations that follow are required to be present, or if “partially exists” means that these limitations are optional embodiments.  If these are required embodiments, it is not clear what the metes and bounds are.  Does “exists partially on the short side” mean that the broken-out surfaces must be shared between a short side and some undisclosed other element?  Does it mean that the surfaces are broken out (so the missing portion would not “exist”)?  Does “partially exists” mean that there are numerous broken-out portions spaced apart from each other such that the broken-out surfaces are only “partially” on the side? Does this mean something else altogether?  There is no explanation as to what the metes and bounds of the term “partially exists” would be in this context.      
Each of claims 6-10 depends from claim 1 and is therefore also indefinite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0282445 A1 (hereinafter “Kim”).
	Regarding claim 1 it is noted that the claim is indefinite.  Please see rejections above.
	Regarding claim 1, Kim teaches a deposition mask (See Title, abstract, claim 1, Summary, Figs 1-4).  Kim teaches that the mask is metal ([0007]).  Kim teaches that the mask is used in an organic patterning process for EML (EL) displays (see [0002]-[0008], [0059], and Summary).  Kim teaches a base member with long and short sides (Fig. 1-4).  Kim teaches that the short sides have broken-out portion that partially exists (Figs 5A and 5B).  Kim teaches no broken-out portion on the long side (Figs 1-5). 
Regarding claims 2-4, Kim teaches that the short sides have broken-out portion that partially exists (Figs 5A and 5B).  Kim teaches no broken-out portion on the long side (Figs 1-5).
Regarding claim 5, Kim teaches no broken-out portion on the long side (Figs 1-5).
Regarding claim 6, Kim teaches a plurality of projections having the broken out surface (See Figs. 5A and 5B). 
Regarding claim 8, Kim teaches that the long side has a shape that projects most outwardly at the part meeting the first surface (see Figs 1-6).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Lee is applied to the claims as stated above. 
Regarding claim 7, Kim does not teach a spacing as claimed.  However, Kim describes that the openings correspond to the pattern desired to be deposited ([0006]-[0007] and [0059]-[0061]).   Thus the selection of a suitable size in the range as claimed would have been prima facie obvious to the skilled artisan in order to generate the desired size deposition features. 
In the alternative, the mere size of the features used in the mask does not alter the basic and material characteristics of the process.  A larger feature size would have functioned exactly the same as a smaller feature size mask in this case.  No particular pattern is disclosed by applicant, merely a spacing devoid of other details of the pattern to be used in this case.  The process using the mask as claimed is considered prima facie obvious over the process of Kim.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).

Regarding claim 9, Kim does not specify a size of the thickness of the metal.  In this case, Kim is concerned with the problem of preventing the depression of the central portion of the mask due to dead load (see [0007]-[0008]).    The selection of a suitable thickness would have been an obvious matter to one of ordinary skill in the art to cut down on the weight, as would have been well reasoned by a skilled artisan.
In the alternative, the mere size of the thickness of metal used in the mask does not alter its basic and material characteristics.  A thicker mask would have functioned exactly the same as a thinner mask in this case.  The process using a mask as claimed is considered prima facie obvious over the mask of Kim.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to the claims above, and further in view of US 20160208392 A1 (hereinafter “Ikenaga”). 
Regarding claim 10, Kim does not teach that the size of the fuirst and second recesses are different.  Kim is silent to such a feature.  
Ikenaga teaches a deposition mask for organic film for EL devices (see Background or [0078]-[0079] and Figs 1-6).  Ikenaga teaches that the through holes of the deposition mask pattern are inclined normal to the mask (see [0007] and [0099]-[0102] and Figs. 3-6).  Ikenaga teaches that due to the incline the deposition can be precisely and stably performed ([0102]).  It would have been obvious to one of ordinary skill in the art at time of invention to have altered the invention of Kim by including an incline such as taught by Ikenaga (cited above), in order to ensure that the deposition can be performed stably and precisely, as taught by Ikenaga ([0102]).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734